932 F.2d 969
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael CARTER, Defendant-Appellant.
No. 90-3619.
United States Court of Appeals, Sixth Circuit.
May 2, 1991.

1
Before KEITH and MILBURN, Circuit Judges, and COHN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  This panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Michael Carter was convicted of four counts of mail fraud, in violation of 18 U.S.C. Sec. 1341.  Carter filed an appeal in which he raises issues directed only to the calculation of his sentence.  The parties have briefed the issues.


4
The parties were asked to notify the court by January 22, 1991 if they desired oral argument in this case.  Neither party responded to this notice, therefore oral argument is waived in this case.


5
Upon consideration, we find no reversible error in the sentencing procedure employed by the district court.  The record reflects that the court's "leadership" enhancement under U.S.S.G. Sec. 3B1.1(a) was not clearly erroneous.  The district court, although not clearly articulated in the transcript of sentencing, had before it the largely uncontested findings of the probation officer that portrayed Carter as a major participant in a series of elaborate insurance frauds.  The schemes involved inter alia purchasing automobiles, renting mail boxes, falsifying license applications, and cashing insurance checks made out to various individuals.  Presentence Report p. 4.  This would seem to defeat the contention that the "leadership" enhancement was clearly erroneous.    United States v. Barrett, 890 F.2d 855, 867 (6th Cir.1989).  We also note that Carter's trial counsel agreed with the final criminal history calculation so that any objection to it has been waived.  We find no merit in any other issues set forth by Carter.


6
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation